    Case 4:21-mj-00092-KPJ Document 8 Filed 02/12/21 Page 1 of 2 PageID #: 19




            DATE:            2/12/2021                                        CASE NUMBER 4:21-MJ-00092-KPJ
       LOCATION:             Plano
           JUDGE:            Kimberly C. Priest Johnson                       USA v. Daniel Goodwyn
      DEP. CLERK:            Jane Amerson
       RPTR/ECRO:            Digital Recording                                __William Tatum______
            USPO:            T. Routh                                         AUSA
    INTERPRETER:             N/A
       BEGIN/END:            2:17 – 3:23                                      __Michelle Allen-McCoy, FPD_______
      TOTAL TIME:            1 hour 6 minutes                                 Defense Attorney

        ☐ DETENTION HEARING on Indictment    ☐ STATUS CONFERENCE
        ☒ DETENTION HEARING on O/D Complaint ☒ PRELIMINARY HEARING on O/D Complaint

☒       CASE CALLED                 ☒ DEFENDANT SWORN                    ☐ INTERPRETER REQUIRED
☒       Government announced ready              ☒ Defendant announced ready
☒       Defendant appeared with counsel         ____Michelle Allen-McCoy, FPD________
☐       Defendant requests appointed counsel.
☐       Financial affidavit executed by Defendant.
☐       The court finds the defendant is ☐ able to employ counsel ☐ unable to employ counsel.
☐                                                                   CJA appointed
☐                                                                   FPD appointed

☐       ORAL motion by USA to withdraw Motion for Detention ☐ ORAL ORDER granting ☐ ORAL ORDER denying
☐       ORAL motion by USA to continue Motion for Detention ☐ ORAL ORDER granting ☐ ORAL ORDER denying

☐       Detention hearing reset to:
☐       Detention Hearing waived.
☐       Defendant detained based on signed Waiver.
☐       Preliminary Hearing waived.
☐       Court found Probable Cause based on signed Waiver.
☐       Conditions of Release entered, and Defendant released from custody.

☒       Government witnesses: Kevin Ward, FBI Special Agent

☒       Defendant witnesses: Bruce Goodwyn, father of defendant


PROCEEDINGS:
2:17 p.m. – Case called appearances made
2:18 p.m. – DIRECT EXAMINATION – Kevin Ward – history of the investigation – details of the incident charged
in the Complaint.
2;26 p.m. – Government Exhibits 1 - 4 screen shots from social media accounts - admitted
2:26 p.m. – defendant’s residential history
2:35 p.m. – CROSS EXAMINATION – information regarding misdemeanor offenses charged in the Complaint.
Details of arrest
2:38 p.m. – REDIRECT – details of disruption to business at the Capitol during the riots. Defendant’s prior arrest
record
2:41 p.m. – RECROSS – Defendant’s prior arrests
    Case 4:21-mj-00092-KPJ Document 8 Filed 02/12/21 Page 2 of 2 PageID #: 20



2:43 p.m. – DIRECT EXAMINATION – Bruce Goodwyn – father of defendant – witnesses work history, family
situation. Defendant’s work history. Willingness to be Third Party Custodian
2:51 p.m. – CROSS EXAMINATION – witness’s knowledge of son’s involvement in D.C. Riots
2:53 p.m. – Questions from the Court – defendant’s ability to follow rules -
2:55 p.m. – Government closing argument
2:58 p.m. – Defense closing argument
3:05 p.m. – Court questions defendant regarding following conditions being set.
3:11 p.m. – Court found probable cause and denied Government Motion to Detain. Conditions read into the record.
3:22 p.m. – Defendant advised of consequences of failing to abide by conditions
3:23 p.m. – Adjourned

Court ordered Defendant ☐ DETAINED ☒ RELASED

☒       Conditions of Release entered
☐       Defendant remanded to USM.
